Mr. Justice Waterman delivered the opinion of the Court. Mo judicial person, whether a chancellor sitting in a court of equity, a judge of a common law court of record, a justice of the peace, or other inferior magistrate, member of a court martial, or juror, who is a part of the court, is, for any judicial act within his jurisdiction, however erroneous or mistaken, answerable in a civil suit to a party aggrieved. Bishop on Non-Contract Law, Secs. 771,781; Cooley on Torts, Second Ed., 472; Webb’s Pollock on Torts, 138-327; Am. Ed. of Addison on Torts, Sec. 883; Am. & Eng. Ency. of Law, Vol. 12, p. 33. The only distinction in this respect between judges of courts of superior and inferior jurisdiction is that, in the case of the latter, the jurisdiction must be made to appear. In the present case it appears that the justice of the peace had jurisdiction over the subject-matter, and also as to the person concerning whom he acted. Appellee is, therefore, not liable for a mistake, if any there was, in the form of the warrant issued by him. The judgment of the Superior Court is affirmed. Gary, J. We ought not to go into the merits of this case. The abstract shows that the appellant proceeded below upon the arrest as the trespass complained of (with the previous interview in the street, Hennessey had no connection), and the appellant could not pursue two jointly for a separate trespass by one. The abstract does not show who made the complaint, nor who issued the warrant that was put in evidence, and therefore does not show that either of the defendants below had any connection with the arrest. The fact that the appellant was taken before Hennessey is no proof that he issued the warrant, as that may have been done under Sec. 349, Ch. 3, Div. 7, of the Criminal Code; Ch. 38 Hurd R. S., 1895. Sec. 164, Ch. 79, same edition, does not give a justice exclusive jurisdiction of the offense charged. Hankins v. People, 106 Ill. 628; Kennedy v. People, 122 Ill. 649. We are under no duty to look beyond the abstract for the facts of a case. Chapman v. Chapman, 129 Ill. 386; Chicago, Peoria & St. Louis Ry. v. Wolf, 137 Ill. 360. The verdict disposing of the case as to Hennessey, without mention of Hartung, was an end of the case as to him. Wilderman v. Sandusky, 15 Ill. 59. The principle of that case is not affected by which way the verdict may be as to the defendant named in it.